DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
At least Figures 2, 3a, 3b, 4a, 4b,5a, 5b  should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Please note that any other figures depicting or from the prior art should also be labeled as such.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
Claim 1 recites:
 “drilling an infill well within the oil sand reservoir at a predetermined location between the first and second well pairs at any time thereafter”, 
 “operating the infill well by contemporaneously injecting steam and producing an emulsion via the infill well until fluid communication is established between the infill well and at least one of the SAGD well pairs”, and 
“substantially altering bitumen by separating in situ the bitumen from the reservoir solids and gasses.”  
 The Examiner does not find support in the originally filed application for the timing of the drilling of the infill wells vs the drilling of the SAGD wells.  The words “contemporaneously” , “emulsion” and “separating” are not found in the original specification,
Claim 2 recites: 
“drilling an infill well within the oil sand reservoir at a predetermined location between the first and second well pairs at any time thereafter”, and 
“substantially altering bitumen by separating in situ the bitumen from the reservoir solids and gasses”
 The Examiner does not find support in the originally filed application for the timing of the drilling of the infill wells vs the drilling of the SAGD wells.  The word “separating” is not found in the original specification,
Claim 5 recites “wherein the production wells are drilled from the same well pad and/ or the same well bore.”
 The Examiner does not find support in the originally filed application for this limitation.
Claim 8 recites “wherein the fluid injected into the first well comprises at least one of steam, methane, propane, butane, solvent, non- condensable gas or condensable gas.”
The Examiner does not find support for “butane” in the originally filed application for this limitation.
Claim 11 recites  “the two production wells are drilled from the same well pad and or the same well bore”.
 The Examiner does not find support in the originally filed application for this limitation.
The above limitations are considered to be new matter. 
Dependent claims are also rejected.

Note : It is suggested to use the language from the specification, verbatim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the two production wells" .  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by US 20090288827 A1 to Coskuner.

Coskuner discloses:
Claim 9. A method of altering and producing oil from an oil sand reservoir comprising: 
a first well, 
a second well, and 
a third well within an oil sand reservoir, (Figure 3b, )
the second and third wells being at a zero vertical offset to the first well, the second the third also wells being substantially parallel to the first well, and the second and the third wells being at a predetermined lateral offset to the first well; (figure 3b, three wells are inline, figure 2, substantially parallel, the spacing is predetermined- see also [0038])
operating the first and second and third wells substantially under steam assisted gravity drainage (SAGD) by selectively injecting a first fluid into at least the first well according to a first predetermined schedule to create a first zone of increased mobility within the oil sand reservoir around the first well; the fluid injected into the first well generating oil miscibility through reservoir composition alteration. [0050]
Claim 10. The method according to claim 9 wherein each of the second and third wells is at a predetermined lateral offset to the first well, wherein the second well is laterally on one side of the first well and the third well is laterally on the other side of the first well. (Figure 3b)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674